          Case
          Case 1:19-cv-08025-CM
                1:19-cv-08025-CM Document
                                 Document 64
                                           63 Filed
                                              Filed 10/05/20
                                                    10/01/20 Page
                                                             Page 11of
                                                                    of 22

                                                                     BRYAN
                                                                       CAVE
                                                                  LEIGHTON
                                                                    PAISNER ~
                                                                                  l]J"Ml'P
October 1, 2020                                                                   BRYAN CAVE LEIGHTON PAISNER LLP


Noah M. Weissman
Direct: 212.541.2028
noah.weissma n@bclplaw .com




Hon. Colleen McMahon, Chief Judge
United States District Court
Southern District of New York
500 Pearl Street, Room 2250
New York, NY 10007

VIA ECF

Re:      U.S. Security Holdings, Inc. et al. v. Randy Andrews, Case No. 1:19-cv-8025
         (CM): Joint Letter Regarding Summary Judgment Exhibits

Dear Chief Judge McMahon:
                                        '.
      This letter addresses two separate motions for leave to file exhibits under seal in
connection with Plaintiffs' Motion for Partial Summary Judgment on Liability.

       First, Plaintiffs U.S. Security Holdings, Inc. and U.S. Security Associates
Holdings, Inc. hereby withdraw, in part, Plaintiffs' Motion for Leave to File Under Seal
certain exhibits to Plaintiffs' Motion for Partial Summary Judgment (Dkt. 18).
Specifically, Plaintiffs withdraw their request for leave to file under seal Exhibits A, B, J,
and PPP to the Declaration of Sarah Walsh- Dkt. 20-1, 20-2, 20-10, 20-19. These
were are all documents Plaintiffs produced in discovery.

       Second, today, Plaintiffs filed another motion to seal (Dkt. 59) two exhibits in
support of Plaintiffs' Reply in Support of their Motion for Partial Summary Judgment,
Exhibits QQQ and RRR to the Declaration of Brian Sher. These two exhibits are
comprised of documents produced by Defendant and/or Andrews Global Security, Inc.
with "HIGHLY CONFIDENTIAL" designations.

      The only documents that then remain the subject of sealing requests are
documents produced as "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL" by Defendant
and/or Andrews Global Security, Inc. (Exhibits FF, GG, KK, LL, MM, 00, PP, QQ, RR,
SS, and GGG to the Declaration of Charlene Wang (Dkt. 21-14, 21-15, 21-20, 21-21,
21-22, 21-24, 21-25, 21-26, 21-27, 21-28, 21-42) and Exhibits QQQ and RRR to the
Declaration of Brian Sher (Dkt. 60-1, 60-2).)
                                                r::::========:i
                                                  USDCSDNY
                                                  DOCUMENT
                                                  ELECTRONICALLY FILED
                                                  DOC#: _ _ __,,_
                                                               . _1 _ _
                                                  DATE FILED:     f)Jf'"J:;, ½'
                                                                      i            ~
           Case
           Case 1:19-cv-08025-CM
                1:19-cv-08025-CM Document
                                 Document 64
                                          63 Filed 10/05/20 Page
                                             Filed 10/01/20 Page 2 of 2
                                                                 2 of 2

                                                                     BRYAN
October 1, 2020                                                       CAVE
Page 2                                                           LEIGHTON
                                                                   PAISNER ~
                                                                            IJJ"Ml'P
       The parties are cognizant of Your Honor's Ruling dated September 22, 2020
(Dkt. 54) on Plaintiffs' Motion for Leave to File Under Seal certain exhibits to Plaintiffs'
Opposition to Defendant's Omnibus Motion to Dismiss, Transfer, or Stay (Dkt. 46). The
parties will thus be meeting and conferring next week to discuss whether Defendant
and Andrews Global are willing to withdraw their confidentiality designations. The
parties are hopeful an agreement can be reached and Plaintiffs can withdraw their two
pending motions for leave to file exhibits under seal.

      Plaintiffs respectfully request that the Court still consider all of these exhibits in
connection with Plaintiffs' Motion for Partial Summary Judgment and Defendant's
Omnibus Motion.



Respectfully submitted,

/s/ Noah M. Weissman, counsel for Plaintiffs

/s/ Robert Rando, counsel for Defendant (with permission)
